DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US2017/038334 filed June 20, 2017 which claims priority from U.S. Provisional Application No. 62/352,179, filed on June 20, 2016. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.
 
Response to Amendment
No amendments to the claims were made by Applicant’s response filed on August 22, 2022.  Claims 1-40 are canceled.  Claim 41 is currently pending and presented for examination.  

Response to Arguments
Applicant's arguments filed June 20, 2022 with respect to the rejection under 35 USC 103 over Naik et al. have been fully considered but they are not persuasive. 
Applicant argues that Naik only discloses one compound of formula I 
    PNG
    media_image1.png
    201
    223
    media_image1.png
    Greyscale
 wherein R1 is phenyl, R2 is heteroaryl, n is 1, and R3 and R4 are hydrogen.  Applicant argues that in order to arrive at a compound of claim 41, one would need to make 5 specific correct guesses from very broad and non-specific definitions for each R group within Naik.
These arguments are found not persuasive for reasons of record.  In addition, it would have been obvious to a person of ordinary skill in the art to select the only exemplified compound disclosed in Naik as the lead compound.  Thus a person of ordinary skill in the art would only need to substitute an aryl group for the heteroaryl group to arrive at a specific compound as claimed in instant claim 41.  For example, claim 41 of the instant application claims, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and the lead compound of Naik is 
    PNG
    media_image1.png
    201
    223
    media_image1.png
    Greyscale
.  Naik et al. teaches compounds of formula (I) 
    PNG
    media_image3.png
    233
    370
    media_image3.png
    Greyscale
wherein that R2 is independently selected from C6-C10 aryl and heteroaryl (pages 6-7).  Thus, even though heteroaryl is specifically exemplified, Naik teaches that heteroaryl can be substituted for an aryl group.  Naik teaches that examples of aryl groups include phenyl or naphthyl, optionally substitute with halogen (page 8 lines 17-20).  It has been well established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to a person of ordinary skill in the art. In re Boe, 355 F.2d 961,148 USPQ 507, 510 (CCPA 1966); In re Lambedi, 545 F.2d 747, 750, 192 USPQ 279,280 (CCPA 1976): In re FracalossL 681 F.2d 792,794, 215 USPQ 569, 570 (CCPA 1982)4 In re Kaslow, 707 F.2d 1366, 13:4,217 USPQ 1089, 1095 (Fed. Cir. 1983). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In the instant case, since Naik specifically teaches that an aryl group such as phenyl optionally substituted with halogen is a suitable alternative for the heteroaryl group specifically exemplified, a person of ordinary skill in the art would have been motivated to substitute an aryl group such as phenyl optionally substituted with halogen for the heteroaryl group with a reasonable expectation of success.  Thus Naik renders obvious claim 41 of the instant application.
In addition, Naik et al. teaches compounds of formula (I) 
    PNG
    media_image3.png
    233
    370
    media_image3.png
    Greyscale
wherein R1 and R2 are independently selected from C6-C10 aryl and heteroaryl; R3 and R4 are independently selected from hydrogen, C1-C6 alkyl and C6-C10 aryl; and n is an integer from 0 to 3; and C6-C10 aryl and heteroaryl may be substituted with one or more groups such as (C1-C6)alkyl or halogen (pages 6-7).  The list of alternatives for R1, R2, R3 and R4 of Naik et al. are not overly broad and as such a person of ordinary skill in the art can clearly envisage numerous compounds as claimed in the instant claims.  
Thus, the teachings of Naik et al. render obvious numerous compounds as claimed in instant claim 41.  Therefore, based on the teachings of Naik et al., a person of ordinary skill in the art would arrive at a compound as claimed in instant claim 41 with a reasonable expectation of success.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Thus, for these reasons, the previous rejection under 35 USC 103 over Naik et al. is hereby maintained, and reproduced below.  This action is FINAL.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Naik et al. WO 2014/009891 A1.
Claim 41 of the instant application claims a compound such as 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
	Naik et al. teaches heterocyclic compounds for use in the treatment of cancer (abstract).  Naik et al. teaches compounds of formula (I) 
    PNG
    media_image3.png
    233
    370
    media_image3.png
    Greyscale
wherein R1 and R2 are independently selected from C6-C10 aryl and heteroaryl; R3 and R4 are independently selected from hydrogen, C1-C6 alkyl and C6-C10 aryl; and n is an integer from 0 to 3; and C6-C10 aryl and heteroaryl may be substituted with one or more groups such as (C1-C6)alkyl or halogen (pages 6-7).  Naik et al. further teaches a pharmaceutical composition comprising a compound of formula (I) and at least one pharmaceutically acceptable excipient or carrier for use in the treatment of cancer (page 5).
When a compound is not specifically named, but instead it is necessary to select portions of teachings within a reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  
Thus, the prior art does not appear to provide sufficient specificity, i.e., involves too much "picking and choosing" to give rise to anticipation. See Coming Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect ....the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to have selected the various combinations of features claimed from within the prior art disclosure specifically, compounds of formula (I) 
    PNG
    media_image3.png
    233
    370
    media_image3.png
    Greyscale
wherein R1 and R2 are independently selected from C6-C10 aryl and heteroaryl such as phenyl and substituted phenyl with (C1-C6)alkyl or halogen; R3 and R4 are independently selected from hydrogen, C1-C6 alkyl and C6-C10 aryl; and n is an integer from 0 to 3 and pharmaceutically acceptable compositions containing them to arrive at the instantly claimed subject matter.  Thus, the teachings of Naik et al. render obvious numerous compounds of claim 41 including: 6-((3-fluorobenzyl)thio)-5-phenyl-1H-pyrazolo[3,4-d]pyrimidin-4(5H)-one, 6-((3-fluorobenzyl)thio)-1-methyl-5-(o-tolyl)-1H-pyrazolo[3,4-d]pyrimidin-4(5H)-one, 6-((3-fluorobenzyl)thio)-2-methyl-5-(o-tolyl)-2H-pyrazolo[3,4-d]pyrimidin-4(5H)-one, etc.
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claim 41 is rejected.  Claims 1-40 are canceled.  No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM